DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed June 30, 2021.  Claims 1-7, 9-13, 15, 21-27 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-13, 15, 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9 and 27, it is unclear where the application originally discloses “receive a second signal that indicates a second detection of electromagnetic energy by the trigger device, and based on receiving the second signal, illuminate a second set of light 
The other claims are rejected based on their dependencies.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 11, it is unclear how a plurality of sensor targets are structurally or functionally related to the calibration system of claim 1 or method of claim 9.
The other claims are indefinite based on their dependencies.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 9, 11, 15, 24, 26, 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN 207489381, hereinafter, “CN 381”.
Regarding claims 1, 3, 6, 7, 9, 11, 15, 24, 26, 27, CN 381 discloses (Figs. and last paragraph of translation) a method and a calibration system, the calibration system comprising: .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 21, 23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (U.S. Patent Application Publication 2016/0255700) in view of CN 381.
Regarding claims 1, 3, 6, 7, 9, 21, 25-27, Nichols et al. disclose (Figs.) a method and a calibration system, the calibration system comprising: a trigger device (103) configured to detect 
Regarding claim 21, Nichols et al. in view of CN 381 disclose the claimed invention as set forth above.  Nichols et al. do not disclose the details of the sensor or where the sensor is located.  CN 381 teaches (Figs.) the sensor (3) located on the grid.  Furthermore, sensors having a lens are well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a light sensor having a lens and on the grid in the apparatus of Nichols et al. in view of CN 381 to properly focus the light and point the sensor in a direction of the illumination direction of the light sources as known and predictable.
Regarding claim 23, Nichols et al. in view of CN 381 disclose the claimed invention as set forth above.  Nichols et al. and CN 381 do not disclose a MEMS IR source.  However, MEMS IR sources are well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a MEMS IR source in the apparatus of Nichols et al. in view of CN 381 to obtain a higher intensity IR source as known and predictable.
Claims 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. in view of CN 381, further in view of Morran (U.S. Patent Application Publication 2020/0231082).
Regarding claims 2, 10, Nichols et al. in view of CN 381 disclose the claimed invention as set forth above.  Nichols et al. and CN 381 do not disclose causing the platform to move according to a predetermined motion.  Morran teaches (Figs.) a light source platform (22) configured to be moved according to a predetermined motion.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a moving light source as claimed in the method and apparatus of Nichols et al. in view of CN 381 and Morran to track or obtain directional lighting as taught, known and predictable. 
Allowable Subject Matter
Claims 4, 5, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/THANH LUU/Primary Examiner, Art Unit 2878